Exhibit 10.21(r)

AMENDMENT NO. 7 TO
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 7 to Second Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is dated as of May 22, 2015,  among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as initial Servicer (the Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), each of the entities
party hereto identified as a “Financial Institution” (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”), each
of the entities party hereto identified as a “Company” (together with any of
their respective successors and assigns hereunder, the “Companies”) and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as
agent for the Purchasers or any successor agent hereunder (together with its
successors and assigns hereunder, the “Agent”), amending the Second Amended and
Restated Receivables Purchase Agreement, dated as of August 26, 2010, as amended
by Amendment No. 1 thereto, dated as of December 28, 2010, Amendment No. 2
thereto, dated as of August 25, 2011, Amendment No. 3 thereto, dated as of March
7, 2012, Amendment No. 4 thereto, dated as of August 23, 2012, Amendment No. 5
thereto, dated as of August 22, 2013, and Amendment No. 6 thereto, dated as of
August 21, 2014, each among the Seller Parties, the Financial Institutions party
thereto, the Companies party thereto, and the Agent (the “Original Agreement,”
and as further amended, modified or supplemented from time to time, the
“Receivables Purchase Agreement”). 

RECITALS

The parties hereto are the current parties to the Original Agreement and they
now desire to amend the Original Agreement, subject to the terms and conditions
hereof, as more particularly described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions Used Herein.   Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Original Agreement.

Section 2. Amendment.  Subject to the terms and conditions set forth herein, the
Original Agreement is hereby amended as follows:

(a) Section 5.1(p) of the Original Agreement is hereby amended by deleting the
last sentence thereof and replacing it with the following:

“Such Seller Party is not, and is not controlled by, an “investment company”
registered or required to be registered under the U.S. Investment Company Act of
1940, as amended (the “Investment Company Act”), and is not a “covered fund”
under Section 13 of the U.S. Bank Holding Company Act of 1956, as amended, and
the applicable rules and regulations thereunder (the “Volcker Rule”).  In
determining that it is not a “covered



--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement

fund” under the Volcker Rule, although other exemptions or exclusions under the
Investment Company Act may apply, the Seller relies on the exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act and does not rely solely on the exemption from the
definition of “investment company” set forth in Section 3(c)(1) and/or 3(c)(7)
of the Investment Company Act.”

(b) Section 7.1(p) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

“(p)General Ledger and Certain Receivables.  Such Seller Party shall maintain
its consolidated general accounting ledger such that all indebtedness and other
obligations owed to Originator or in which Originator has a security interest or
other interest arising in connection with the sale of merchandise or the
rendering of services by Originator and sold to Seller are recorded as part of
general ledger category “company code 0100” or “company code 1001”; provided
however, that from and after December 28, 2010 indebtedness or other obligations
owed to Originator or in which Originator has a security interest or other
interest arising in connection with the sale of merchandise or the rendering of
services by the business previously conducted by businesses acquired by
Originator in an Excluded Acquisition shall not be recorded as part of general
ledger category “company code 0100” or “company code 1001” until such time, if
any, as such indebtedness or other obligations are originated, serviced and
collected in a manner substantially similar to the Receivables.”

(c) Section 12.3 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 12.3Security Interests.  Notwithstanding any other provision of this
Agreement to the contrary, (i) any Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Purchaser Interest and any rights to payment of Capital and
Company Costs) under this Agreement to secure obligations of such Purchaser to a
Federal Reserve Bank and (ii) any Company may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Purchaser Interest and any rights to payment of Capital and
Company Costs) under this Agreement to a collateral trustee in order to comply
with Rule 3a-7 under the Investment Company Act, in each case without notice to
or consent of any Seller Party, the Agent or any other Purchaser;  provided that
no such pledge or grant of a security interest shall release a Purchaser from
any of its obligations hereunder, or substitute any such pledgee or grantee for
such Purchaser as a party hereto.”

(d) Section 13.5(b) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

“(b)Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Agent, the Financial Institutions or the Companies by each other, (ii) by
the Agent or the Purchasers to any prospective or actual assignee or participant
of any of them, (iii) by the Agent or any Purchaser to any rating agency,
Funding Source, Commercial Paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any Company or any entity organized for the
purpose of purchasing, or making loans secured by, financial



2

 

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement

assets for which the Agent or any Financial Institution acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, (iv) by each Purchaser (or
any administrative agent on its behalf), to a nationally recognized statistical
rating organization in compliance with Rule 17g-5 under the Securities Exchange
Act of 1934 (or to any other rating agency in compliance with any similar rule
or regulation in any relevant jurisdiction) or in accordance with any good faith
interpretation thereof,  and (v) by any Company (or any administrative agent on
its behalf) to any collateral trustee appointed by such Company to comply with
Rule 3a-7 under the Investment Company Act,  provided such collateral trustee is
subject to a confidentiality agreement regarding such information with
restrictions on disclosure that are comparable to those contained in this
Agreement.  The Agent or the Purchaser, as applicable, will make reasonable
efforts to enter into a confidentiality agreement, reasonably acceptable to the
Servicer, with each rating agency hired by such Person and to which it is
disclosing information pursuant to clause (iii) or (iv) above; provided, that
the absence of such a confidentiality agreement shall not be construed to
prohibit the Agent or any Purchaser from making disclosures to any rating agency
as may be required by applicable law, rule or regulation (including, for this
purpose, any requirements of Rule 17g-5 or any good faith interpretation
thereof).  In addition, the Purchasers and the Agent may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law) or otherwise with the consent
of the applicable Seller Party or Seller Parties.  Except as provided in this
clause (b) above, the Agent, JPM Chase, as a Purchaser, and the other Purchasers
shall maintain and shall cause each of its employees and officers to maintain
the confidentiality of any confidential or proprietary information with respect
to the Seller Parties obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein.”

(e) The definition of “Contract” in Exhibit I to the Original Agreement is
hereby deleted in its entirety and replaced with the following:

““Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.”

(f) The definition of “Eligible Receivable” in Exhibit I to the Original
Agreement is hereby amended by deleting clause (ix) thereof and replacing it
with the following:

“(ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of merchandise or the
provision of services by Originator,”

(g) The definition of “Excluded Receivable” in Exhibit I to the Original
Agreement is hereby deleted in its entirety and replaced with the following:

““Excluded Receivable” means all indebtedness and other obligations owed to
Originator or in which Originator has a security interest or other interest
(including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale of merchandise or the rendering of services
by Originator and further includes, without



3

 

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement

limitation, the obligation to pay any Finance Charges with respect thereto,
which, in any case:

(i) Sirius Computer Solutions, Inc. is the account debtor and such indebtedness
or other obligation originated after May 22, 2015; or

(ii) both (a) arises in connection with the sale of merchandise or the rendering
of services by the business previously conducted by any businesses acquired by
Originator in an Excluded Acquisition and (b) is not recorded or maintained in
Avnet’s consolidated general ledger accounting records as part of general ledger
category “company code 0100” or “company code 1001” (other than any Receivables
previously coded under “company code 0100” or “company code 1001” that have been
coded under any other category without the Agent’s prior written consent). 

Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Excluded Receivable
separate from an Excluded Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be an Excluded Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.”

(h) The definition of “Receivable” in Exhibit I to the Original Agreement is
hereby deleted in its entirety and replaced with the following:

““Receivable” means all indebtedness and other obligations owed to Seller or
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement, the Original Agreement, the
Existing Agreement or hereunder) or in which Seller or Originator has a security
interest or other interest (including,  without limitation, any indebtedness,
obligation or interest constituting an account, chattel paper, instrument or
general intangible), arising in connection with the sale of merchandise or the
rendering of services by Originator, and further includes,  without limitation,
the obligation to pay any Finance Charges with respect thereto; provided, that
‘Receivable’ shall not include any Excluded Receivable.  Indebtedness and other
rights and obligations arising from any one transaction, including,
 without limitation, indebtedness and other rights and obligations represented
by an individual invoice, shall constitute a Receivable separate from a
Receivable consisting of the indebtedness and other rights and obligations
arising from any other transaction; provided, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.”

(i) The definition of “Related Security” in Exhibit I to the Original Agreement
is hereby amended by deleting clause (i) thereof and replacing it with the
following:

“(i)  all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by Originator gave
rise to such Receivable (including as a result of related financing
arrangements), and all insurance contracts with respect thereto,”



4

 

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement

(j) Schedule C to the Original Agreement is hereby deleted in its entirety and
replaced by Schedule C attached hereto.

Section 3. Limited Waiver.  With respect to Other Servicer Collected Funds owed
by Sirius Computer Solutions, Inc. (“Sirius Other Collections”), the covenant in
Section 7.1(o) of the Receivables Purchase Agreement is hereby waived until the
date that is 90 days following the date hereof; provided, that each Seller Party
shall cause such Sirius Other Collections to be eliminated from, and prevent
such Sirius Other Collections from being deposited, credited or otherwise funded
to, any and all Collection Accounts by the end of such 90-day period.

Section 4. Conditions to Effectiveness of Amendment.  This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

(a) Amendment.  The Agent and each Seller Party shall have received, on or
before the date hereof, executed counterparts of this Amendment, duly executed
by each of the parties hereto.

(b) Representations and Warranties.  As of the date hereof, both before and
after giving effect to this Amendment, all of the representations and warranties
of each Seller Party contained in the Original Agreement and in each other
Transaction Document shall be true and correct in all material respects as
though made on the date hereof (and by its execution hereof, each Seller Party
shall be deemed to have represented and warranted such); it being understood
that any specific occurrence or occurrences constituting breaches of any
representation or warranty, to the extent waived in writing by the Financial
Institutions and the Companies, ceased to constitute any such breach (solely
with respect to such specific occurrence or occurrences) from and after the date
of such waiver.

(c) No Amortization Event or Potential Amortization Event.  As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each Seller Party shall be deemed to have represented
and warranted such); it being understood that any specific occurrence or
occurrences constituting Amortization Events or Potential Amortization Events,
to the extent waived in writing by the Financial Institutions and the Companies,
ceased to constitute Amortization Events or Potential Amortization Events
(solely with respect to such specific occurrence or occurrences) from and after
the date of such waiver.

Section 5. Miscellaneous.

(a) Effect; Ratification.  The amendment set forth herein is effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed (i) to be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Original
Agreement or of any other instrument or agreement referred to therein or (ii) to
prejudice any right or remedy which the Agent, any Company or Financial
Institution (or any of their respective assigns) may now have or may have in the
future under or in connection with the Receivables Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein.  Each
reference in the Receivables Purchase Agreement to “this
Agreement,” “herein,” “hereof” and words of like import and each reference in
the other Transaction Documents to the Original Agreement or to the “Receivables
Purchase Agreement” shall mean the Original Agreement as amended hereby.  This
Amendment shall be construed in connection with and as part of the Receivables
Purchase Agreement and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Receivables Purchase Agreement and
each other instrument or agreement referred to therein, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.



5

 

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement

(b) Transaction Documents.  This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses.  Seller agrees to reimburse the Agent and each
Purchaser and its assigns upon demand for all reasonable and documented
out-of-pocket costs, fees and expenses in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Agent).

(d) Counterparts.  This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability.  Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

(g) WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT
TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

 

6

 

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

 

 

AVNET RECEIVABLES CORPORATION,

as Seller

By:

 

/s/ Kevin Moriarty

Name:

 

Kevin Moriarty

Title:

 

President

 

 

 

AVNET, INC.,

as Servicer

By:

 

/s/ Erin Lewin

Name:

 

Erin Lewin

Title:

 

Senior Vice President and General Counsel

 





S-1

 

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement



 

 

 

 

 

Commitment:  $153,000,000

CHARIOT FUNDING LLC,

 

as a Company and as a Financial Institution

 

 

 

 

By:

JPMorgan Chase Bank, N.A.,

 

 

its Attorney-in-Fact

 

 

 

 

By:

 /s/John Kuhns

 

Name:

John Kuhns

 

Title:

Executive Director

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent

 

By:

/s/John Kuhns

 

Name:

John Kuhns

 

Title:

Executive Director

 





S-2

 

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement



 

 

LIBERTY STREET FUNDING LLC,

 

as a Company

 

 

 

 

By:

/s/ Jill A. Russo

 

Name:

Jill A. Russo

 

Title:

Vice President

 

 

Commitment:  $153,000,000

THE BANK OF NOVA SCOTIA,

 

as a Financial Institution

 

 

 

 

By:

/s/ Winston Lua

 

Name:

Winston Lua

 

Title:

Director

 





S-3

 

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement



 

 

 

 

VICTORY RECEIVABLES CORPORATION,

 

as a Company

 

 

 

 

By:

/s/ David V. DeAngelis

 

Name:

David V. DeAngelis

 

Title:

Vice President

 

 

 

Commitment:  $127,500,000

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

NEW YORK BRANCH, as a Financial Institution

 

 

 

 

By:

/s/ Matthew Antioco

 

Name:

Matthew Antioco

 

Title:

Vice President

 





S-4

 

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement



 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Company

 

 

 

 

By: 

/s/ Robyn Reeher

 

Name:

Robyn Reeher

 

Title:

Vice President

 

 

Commitment:  $125,000,000

PNC BANK, NATIONAL ASSOCIATION,

 

as a Financial Institution

 

 

 

 

By: 

/s/ Robyn Reeher

 

Name:

Robyn Reeher

 

Title:

Vice President

 





S-5

 

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement



 

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Company

 

 

 

 

By:

/s/ Janet L. Wheeler

 

Name:

Janet L. Wheeler

 

Title:

Vice President

 

 

 

Commitment:  $75,000,000

BRANCH BANKING AND TRUST COMPANY,

 

as a Financial Institution

 

 

 

 

By:

/s/ Janet L. Wheeler

 

Name:

Janet L. Wheeler

 

Title:

Vice President

 





S-6

 

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement



 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Company

 

 

 

 

By:

/s/ Eero Maki

 

Name:

Eero Maki

 

Title:

Senior Vice President

 

 

Commitment:  $150,000,000

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Financial Institution

 

 

 

 

By:

/s/ Eero Maki

 

Name:

Eero Maki

 

Title:

Senior Vice President

 





S-7

 

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement



 

 

 

 

Manhattan Asset Funding

 

Company LLC, as a Company

 

 

 

 

By: 

MAF Receivables Corp., its member

 

By:

/s/ Irina Khaimova

 

Name:

Irina Khaimova

 

Title:

Vice President

 

 

 

SMBC NIKKO SECURITIES AMERICA, INC.,

 

as agent for the SMBC Company

 

 

 

 

By: 

/s/ Naoya Miyagaki

 

Name:

Naoya Miyagaki

 

Title:

President

 

 

Commitment:  $127,500,000

Sumitomo Mitsui Banking Corporation, as a Financial Institution

 

 

 

 

By: 

/s/ David W. Kee

 

Name:

David W. Kee

 

Title:

Managing Director

 

 

S-8

 

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement

SCHEDULE C

COMPUTATION OF CP COSTS

With respect to the Purchaser Interest of the Companies on any day, the CP Costs
on such day shall equal the sum of Company Costs for each Company as of such
day, where “Company Costs” has the meaning specified below.

“Company Costs” means, with respect to Purchaser Interests of the Companies,:

a.For any Purchaser Interest purchased by the Bank One Company, for any day, an
amount equal to (i) the product of (A) the Daily/90 Day LIBOR Rate in respect of
such day, and (B) the aggregate Capital associated with each Purchaser Interest
that shall have been funded by the Bank One Company with the issuance of
Commercial Paper, divided by (ii) 360.  “Daily/90 Day LIBOR Rate” shall mean,
for any day, a rate per annum equal to the ninety  (90) day London-Interbank
Offered Rate appearing on the Bloomberg BBAM (British Bankers Association) Page
(or on any successor or substitute page of such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Agent from time to time in accordance with its customary
practices for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) on such day or, if such day is not a Business Day in London, the
immediately preceding Business Day in London;  provided,  however, that if the
Daily/90 Day LIBOR Rate as determined herein would be less than zero percent
(0.00%) on any day, for purposes of this Agreement, such rate shall be deemed to
be zero percent (0.00%)  for such day.  In the event that such rate is not
available on any day at such time for any reason, then the “Daily/90 Day LIBOR
Rate” for such day shall be the rate at which ninety (90) day U.S. Dollar
deposits of $5,000,000 are offered by the principal London office of the Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m. (London time) on such day; and if the Agent is for any reason unable
to determine the Daily/90 Day LIBOR Rate in the foregoing manner or has
determined in good faith that the Daily/90 Day LIBOR Rate determined in such
manner does not accurately reflect the cost of acquiring, funding or maintaining
a Purchaser Interest, the Daily/90 Day LIBOR Rate for such day shall be the
Alternative Base Rate.

b.For any Purchaser Interest purchased by the Scotia Company, for any day, the
per annum rate equivalent to the “weighted average cost” (as defined below)
related to the issuance of Commercial Paper that is allocated, in whole or in
part, to fund the Capital of such Purchaser Interest (and which may also be
allocated in part to the funding of other assets of the Scotia Company);
provided,  however, that if any component of such rate is a discount rate in
calculating the Company Costs for the Capital of such Purchaser Interest for
such date, the rate used to calculate such component of such rate shall be a
rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum.  For the purposes of this paragraph (b), the
“weighted average cost” shall consist of (x) the actual interest rate paid to
purchasers of Commercial Paper issued by the Scotia Company, (y) the costs
associated with the issuance of such Commercial Paper (including dealer fees and
commissions to placement agents), and (z) interest on other borrowing or funding
sources by the Scotia Company, including to fund small or odd dollar amounts
that are not easily accommodated in the commercial paper market.  For each
Settlement Period, the Scotia Company shall calculate its aggregate Company
Costs for such Settlement Period and report such Company Costs to the Agent
pursuant to Section 3.3 of this Agreement.

c.For any Purchaser Interest purchased by the SMBC Company, for any day, the sum
of (i) discount or yield accrued on Pooled Commercial Paper (as defined below)
on such day, plus (ii) any and all accrued commissions in respect of placement
agents and Commercial Paper dealers, and issuing and paying agent fees incurred,
in respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable



Schedule C-1

11167846-NYCSR03A - MSW

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement

purchase facilities which are funded by Pooled Commercial Paper for such day,
minus (iv) any accrual of income net of expenses received on such day from
investment of collections received under all receivable purchase facilities
funded substantially with Pooled Commercial Paper, minus (v) any payment
received on such day net of expenses in respect of broken funding costs related
to the prepayment of any purchaser interest of the SMBC Company pursuant to the
terms of any receivable purchase facilities funded substantially with Pooled
Commercial Paper.  In addition to the foregoing costs, if Seller shall request
any Incremental Purchase during any period of time determined by the SMBC
Company (or by the SMBC Company’s agent on its behalf) in its sole discretion to
result in incrementally higher Company Costs with respect to the SMBC Company
applicable to such Incremental Purchase by the SMBC Company, the Capital
associated with any such Incremental Purchase shall, during such period, be
deemed to be funded by the SMBC Company in a special pool (which may include
capital associated with other receivable purchase facilities) for purposes of
determining such additional Company Costs applicable only to such special pool
and charged each day during such period against such Capital.  Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue Company
Costs with respect to the SMBC Company each day on a pro rata basis, based upon
the percentage share the Capital in respect of such Purchaser Interest
represents in relation to all assets held by the SMBC Company and funded
substantially with Pooled Commercial Paper.  For the purposes of this paragraph
(d), “Pooled Commercial Paper” means Commercial Paper notes of the SMBC Company
subject to any particular pooling arrangement by the SMBC Company, but excluding
Commercial Paper issued by the SMBC Company for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by the SMBC Company.  For each Settlement Period, the SMBC Company shall
calculate its aggregate Company Costs for such Settlement Period and report such
Company Costs to the Agent pursuant to Section 3.3 of this Agreement.

d.For any Purchaser Interest purchased by the BTMU Company, for any day, the sum
of (i) discount or yield accrued on Pooled Commercial Paper (as defined below)
on such day, plus (ii) any and all accrued commissions in respect of placement
agents and Commercial Paper dealers, and issuing and paying agent fees incurred,
in respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by Pooled Commercial Paper for such day,
minus (iv) any accrual of income net of expenses received on such day from
investment of collections received under all receivable purchase facilities
funded substantially with Pooled Commercial Paper, minus (v) any payment
received on such day net of expenses in respect of broken funding costs related
to the prepayment of any purchaser interest of the BTMU Company pursuant to the
terms of any receivable purchase facilities funded substantially with Pooled
Commercial Paper.  In addition to the foregoing costs, if Seller shall request
any Incremental Purchase during any period of time determined by the BTMU
Company (or by the BTMU Company’s agent on its behalf) in its sole discretion to
result in incrementally higher Company Costs with respect to the BTMU Company
applicable to such Incremental Purchase by the BTMU Company, the Capital
associated with any such Incremental Purchase shall, during such period, be
deemed to be funded by the BTMU Company in a special pool (which may include
capital associated with other receivable purchase facilities) for purposes of
determining such additional Company Costs applicable only to such special pool
and charged each day during such period against such Capital.  Each Purchaser
Interest funded substantially with Pooled Commercial Paper will accrue Company
Costs with respect to the BTMU Company each day on a pro rata basis, based upon
the percentage share the Capital in respect of such Purchaser Interest
represents in relation to all assets held by the BTMU Company and funded
substantially with Pooled Commercial Paper.  For the purposes of this paragraph
(e), “Pooled Commercial Paper” means Commercial Paper notes of the BTMU Company
subject to any particular pooling arrangement by the BTMU Company, but excluding
Commercial Paper issued by the BTMU Company for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by the BTMU Company.  For each Settlement Period, the BTMU Company shall
calculate its aggregate Company Costs for such Settlement Period and report such
Company Costs to the Agent pursuant to Section 3.3 of this Agreement.





Schedule C-2

21167846-NYCSR03A - MSW

--------------------------------------------------------------------------------

 

Amendment No. 7 to

Avnet Receivables Purchase Agreement

e.For any Purchaser Interest purchased by the PNC Company or the WFB Company for
any day, an amount equal to (i) the product of (A) the Daily/30 Day LIBOR Rate
in respect of such day, and (B) the aggregate Capital associated with each
Purchaser Interest that shall have been funded by the PNC Company or the WFB
Company, as applicable, divided by (ii) 360.  “Daily/30 Day LIBOR Rate” shall
mean, for any day, a rate per annum equal to the one-month Eurodollar rate for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such day, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by PNC or WFB, as applicable, from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes;  provided,  however, that if the Daily/30 Day LIBOR Rate as
determined herein would be less than zero percent (0.00%) on any day, for
purposes of this Agreement, such rate shall be deemed to be zero percent
(0.00%)  for such day.

f.For any Purchaser Interest purchased by the BB&T Company, for any day, an
amount equal to (i) the product of (A) Daily/30 Day LIBOR Rate in respect of
such day, and (B) the aggregate Capital associated with each Purchaser Interest
that shall have been funded by the BB&T Company, divided by (ii) 360.  “Daily/30
Day LIBOR Rate” shall mean, for any day, a rate per annum equal to the one-month
Eurodollar rate for U.S. dollar deposits as reported on the display designated
as Reuters Screen LIBOR01 Page (or such other successor page as may replace
Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by ICE Benchmark Administration Limited for the purpose of displaying
London interbank offered rates for U.S.  dollar deposits), as of 11:00 a.m.
(London time) on such day, or if such day is not a Business Day in London, then
the immediately preceding Business Day in London (or if not so reported, then as
determined by BB&T from another recognized source for interbank quotation), in
each case, changing when and as such rate changes;  provided,  however, that if
the Daily/30 Day LIBOR Rate as determined herein would be less than zero percent
(0.00%) on any day, for purposes of this Agreement, such rate shall be deemed to
be zero percent (0.00%)  for such day.  If BB&T is for any reason unable to
determine the Daily/30 Day LIBOR Rate in the foregoing manner or has determined
in good faith that the Daily/30 Day LIBOR Rate determined in such manner does
not accurately reflect the cost of acquiring, funding or maintaining a Purchaser
Interest, the Daily/30 Day LIBOR Rate for such day shall be the Alternate Base
Rate.

 



Schedule C-3

31167846-NYCSR03A - MSW

--------------------------------------------------------------------------------